Citation Nr: 0608980	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for stress 
fracture, right inferior and superior pubic ramus, evaluated 
non-compensable prior to July 18, 2003 and 10 percent 
thereafter.

2.  Entitlement to an initial compensable evaluation for 
stress fracture, left inferior pubic ramus.

3.  Entitlement to an initial compensable evaluation for left 
ankle strain.

4.  Entitlement to an initial compensable evaluation for 
right foot strain.

5.  Entitlement to a higher initial rating for degenerative 
joint disease, thoracic spine, evaluated noncompensable prior 
to July 18, 2003 and 10 percent thereafter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran had active service from June 2001 through May 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for the following: stress fracture, right 
inferior and superior pubic ramus; degenerative joint 
disease, thoracic spine; stress fracture, left inferior pubic 
ramus; left ankle strain; and right foot strain, and assigned 
initial non-compensable evaluations.  The veteran appealed 
the initial ratings assigned.  Jurisdiction of the case was 
subsequently transferred to the Atlanta, Georgia RO.  In a 
rating decision dated October 2003, the RO granted 10 percent 
ratings effective July 18, 2003 for stress fracture, right 
inferior and superior pubic ramus and degenerative joint 
disease, thoracic spine.  The Board has rephrased the issues 
listed on the title page to reflect that these are initial 
rating claims.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (Where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating.)

The issue of entitlement to a higher initial rating for 
degenerative joint disease, thoracic spine, is addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's right hip 
disability has been manifested by motion limited by pain to 
95 degrees of flexion, 25 degrees of extension, 35 degrees of 
abduction, 30 degrees of external rotation, and 40 degrees of 
internal rotation with no additional limitations due to 
fatigue, weakness, lack of endurance, or incoordination.

2.  The veteran's left inferior pubic ramus disability is 
manifested by non-painful flexion to 125 degrees, extension 
to 30 degrees, abduction to 45 degrees, external rotation to 
60 degrees and rotation to 40 degrees with no additional 
limitations due to fatigue, weakness, lack of endurance, or 
incoordination.

3.  The veteran's service-connected left ankle strain is 
productive of less than moderate impairment. 

4.  The veteran's service-connected right foot strain is 
productive of less than moderate impairment.
  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 10 
percent, but no higher, for stress fracture, right inferior 
and superior pubic ramus have been met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5251, 5252, 5253 (2005).  

2.  The criteria for an initial compensable evaluation for a 
stress fracture, left inferior pubic ramus have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 
5253 (2005).  

3.  The criteria for an initial compensable evaluation for 
left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005).

4.  The criteria for an initial compensable evaluation for a 
right foot strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis or for those not fully supported by clinical and 
laboratory findings.  Ratings will not be assigned to organic 
diseases and injuries by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In claims for VA benefits, the Board considers all the 
evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

A.  Stress fractures of the pubic ramus

The veteran states that she suffers from tightness and pain 
especially on her right hip which occurs mostly while walking 
and standing.  She is unable to bend and stoop for housework, 
and she has noticed increased popping sounds.  The veteran 
states that her pain keeps her from sleeping at night, and 
sometimes, she has a hard time getting out of her bed due to 
stiffness.  She states that she is embarrassed to walk around 
because the pain causes her to limp.  In her October 2002 
Notice of Disagreement, she stated that her "body feels like 
a 70-year-old woman."

In August 2001, while in her fifth week of Basic Training and 
during the second physical training (PT) test, the veteran 
was running and felt a pop and lower pelvic pain.  The 
veteran continued to run, but she was unable to pass the PT 
test.  When she finished the test, her legs gave out.  She 
was treated in the TMC later that day with nonsteroidal anti-
inflammatories.  August 2001 x-rays revealed the following: 
"[S]mall defect in the right pubic ramus which may well 
represent a stress fracture.  Position is virtually 
perfect."  The August 2001 exam stated that she had 
difficulty bearing weight on her right leg while stepping 
forward on her left and painful range of motion and noted 
adduction of 30 degrees and abduction of 50 degrees.  The 
veteran was given convalescent leave, and she was instructed 
to rest and to continue the nonsteroidal anti-inflammatories.  
She was placed on crutches and told not to bear weight on her 
extremities and not to run, jump, or march for about two 
months.  

October 2001 and January 2002 x-rays revealed healing of 
inferior right and left pubic rami with callus formation.  
The October 2001 x-ray noted that the right and left femoral 
necks were normal.  In December 2001, a bone scan revealed 
stress fractures in the bilateral inferior pubic rami and in 
the right superior pubic ramus. The veteran continued to 
experience pelvic pain and was unable to complete Basic 
Training.  The last PT test the veteran completed was in 
August 2001.  The veteran underwent physical therapy, but she 
failed to improve.  

In January 2002, the veterans stated that on a scale of 0 to 
10 her pain was a 5 or 6.  Service medical records indicated 
that, in January 2002, the veteran had full range of motion 
in her hips but noted tenderness at adduction.  A February 
2002 service medical record indicated a stress fracture of 
the pelvis with no persistent pain.

At a VA exam in March 2002, the veteran complained of 
constant pain, weakness, stiffness, and abnormal motion.  She 
denied locking, swelling, inflammation, drainage, or lack of 
endurance of the pelvis.  The veteran stated that her 
symptoms were distressing and constant and that she was 
taking Motrin twice a day since August 2001, with poor 
response and no side effects.  Physical examination was 
significant for equal leg length from the anterior iliac 
spine to the medial malleolus, no sign of abnormal weight-
bearing of the feet, normal motor function of the lower 
extremities, and normal sensory and reflex examination of the 
lower extremities.  The examiner diagnosed her with a pelvic 
strain, right and left.  The examiner noted that the veteran 
claimed a mild dysfunction of activities of daily living due 
to all her disabilities.
A March 2002 exam conducted at Reynolds Army Community 
Hospital revealed that the veteran suffered from tenderness 
on the anterior pubic rami bilaterally with the right being 
more tender than the left.  The exam also noted that she 
demonstrated tenderness in the right superior pubic ramus 
area.  On the right lower extremity, flexion, abduction, and 
external rotation elicited pain in the right pubic ramus 
area, and the same test on the left side revealed minimal 
discomfort.  Straight-leg raise test was negative, and deep 
tendon reflexes were 2/4 bilaterally.  The exam found no 
muscle atrophy, edema, or neurologic deficit, and the 
examiner stated the veteran had good muscle strength 
bilaterally.  The veteran's pulses were intact bilaterally, 
and she demonstrated a normal gait.  Her pain intensity was 
noted as "slight" and "frequent."  The examiner diagnosed 
her with stress fractures of the pelvis that occurred in the 
line of duty and referred her to the Physical Evaluation 
Board (PEB).  In May of 2002, the PEB found the veteran unfit 
for duty and recommended a combined rating of 10 percent.  

On July 18, 2003, the veteran underwent another VA Physical.  
The examiner stated that her hips were normal bilaterally.  
She had decreased flexion on the right at 95 degrees 
secondary to stiffness and pain, and her extension was 25 
degrees on the right.  Her abduction was 35 degrees on the 
right, and external rotation of 30 degrees secondary to right 
inguinal pain on the right side was noted.  Her internal 
rotation was 40 degrees bilaterally.  Her range of motion of 
the right hip was limited by pain but not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  With respect to the left hip, the findings 
were normal flexion at 125 degrees, extension at 30 degrees, 
abduction at 45 degrees, external rotation at 60 degrees with 
no pain, internal rotation 40 degrees bilaterally, and no 
limitations for range of motion.  X-ray examination 
demonstrated no evidence of acute osseus injury or 
significant degenerative changes.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  This is the maximum available rating for limitation of 
extension.  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  Id.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees or limitation of adduction when the 
legs cannot be crossed.  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  Limitation of abduction of the thigh warrants a 20 
percent rating when motion is lost beyond 10 degrees.  Id.

The standard range of motion of the hip is from zero degrees 
of extension to 125 degrees of flexion; normal abduction of 
the hip is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

On this record, the Board finds that, for the entire appeal 
period, the veteran's right hip disabiities has been 
manifested by motion limited by pain to 95 degrees of 
flexion, 25 degrees of extension, 35 degrees of abduction, 30 
degrees of external rotation, and 40 degrees of internal 
rotation with no additional limitations due to fatigue, 
weakness, lack of endurance, or incoordination.  The RO has 
favorably viewed this evidence as entitling the veteran to a 
10 percent rating under Diagnostic Code 5251, and based upon 
the results of a July 18, 2003 VA examination report, 
assigned an effective date to July 18, 2003.  The veteran has 
reported continuity of her right hip symptoms since the 
inception of the appeal period, and the absence of prior 
medical findings is due to an inadequate VA examination 
performed in March 2002.  With application of the benefit of 
the doubt rule, the Board finds that the findings and 
limitations contained in the July 2003 examination report 
have been present since the inception of the award, and 
hence, there is no rational basis for a 


staged rating in this case.  Therefore, the Board grants a 10 
percent rating for stress fracture, right inferior and 
superior pubic ramus effective to the date of the initial 
award.

However, based on the foregoing, the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for her stress fracture, right inferior and superior 
pubic ramus.  Even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the veteran's range of motion 
loss falls well short of the criteria necessary for a higher 
rating under either Diagnostic Code 5252 or 5253.  There are 
no other schedular criteria applicable to the claim.  In so 
deciding, the Board has deemed the veteran's description of 
right hip symptoms as both competent and credible and, with 
application of the benefit of the doubt rule, her report of 
lay symptoms provides the basis for a 10 percent rating 
effective to the date of the grant of service connection.  
The medical evidence in this case, however, preponderates 
against any further compensation.  The benefit of the doubt 
rule has been applied in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).

With respect to the left hip, the preponderance of the 
evidence establishes that the veteran's left hip has been 
manifested by non-painful motion of 125 degrees of flexion, 
30 degrees of extension, 45 degrees of abduction, 60 degrees 
of external rotation, and 40 degrees of internal rotation 
with no additional limitations due to fatigue, weakness, lack 
of endurance, or incoordination.  On this evidence, the 
veteran's range of motion loss falls well short of the 
criteria necessary for a compensable rating under either 
Diagnostic Code 5251, 5252 or 5253.  There is no objective 
evidence of functional impairment due to pain, 
incoordination, weakness, etc., to warrant consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Her report of 
left hip symptoms is deemed competent, but the preponderance 
of the medical evidence in this case is against a compensable 
evaluation according to schedular criteria.  There is no 
doubt of material fact to be resolved in her favor.  
38 U.S.C.A. § 5107(b).



B.  Left Ankle Strain

The veteran states that while running during physical 
training her left ankle started to swell.  X-rays were 
performed at that time, and they were negative.  The veteran 
was diagnosed with a sprain and treated conservatively.  
During the July 2003 VA physical, the veteran stated that her 
ankle swells up from time to time since the incident, but she 
denied any significant pain.  However, in her Notice of 
Disagreement received in October 2002, the veteran stated 
that "strain that was put on [her] feet during [her] time in 
the military [was] still giving her problems today."  She 
stated that her "feet [were] constantly swollen and almost 
unbearable to walk on at times."

In July 2001, the veteran went to the TMC complaining of her 
left ankle being swollen for two days due to an injury during 
a physical test.  The examiner instructed the veteran not to 
run, jump, or march for five days and to ice her ankle twice 
daily for ten to fifteen minutes.  She was also prescribed 
250 mg of Naprosyn.  
During a March 2002 VA exam, the veteran complained of pain, 
weakness, stiffness, and swelling, but she did not describe 
symptoms of inflammation, locking, fatigue, and lack of 
endurance.  The examiner did not find instability, 
incoordination, or recurrent subluxation.  The examiner noted 
that her symptoms were present on and off and were 
distressing in nature, occurring monthly, and lasting for 
days.  However, she could function with the distress of the 
symptoms.  Her symptoms were aggravated by walking and 
wearing combat boots, but she could alleviate her symptoms by 
taking of her boots and resting.  

The examiner found that the appearance of the veteran's ankle 
joints were within normal limits bilaterally.  The range of 
motion for the ankles was as follows: Dorsiflexion 0-20 and 
plantar flexion 0-45 bilaterally.  The examiner did not find 
any pain, weakness, stiffness, swelling, inflammation, 
fatigue, or lack of endurance.  There was no arthritis 
present.  The examiner diagnosed the veteran with a left 
ankle sprain based on the subjective factor of a history of 
restricted range of motion of the left ankle.

The July 2003 VA physical revealed dorsiflexion of 20 degrees 
on the left, and plantar flexion was 45 degrees bilaterally.  
Range of motion was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination, and there was no 
dorsiflexion deformity, plantar flexion deformity, or 
inversion or eversion deformity.  Dorsiflexion of the ankles 
and joints produced no pain.  The examiner provided a 
diagnosis of left ankle strain with normal radiographic 
appearance.     

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.

The veteran's left ankle disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (disability of the 
ankle manifested by limited motion).  
Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion, and a 20 percent rating is 
warranted for marked limitation of motion.  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for a compensable initial rating 
for her left ankle strain.  The veteran reports symptoms of 
left ankle pain, swelling, stiffness, and weakness.  Her 
subjective complaints, however, are not borne out by the 
examination findings.  VA examinations in March 2002 and July 
2003 demonstrated left ankle range of motion from 0-20 
dorsiflexion and 0-45 degrees of plantar flexion with no 
evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination.  There is no evidence of any x-ray 
abnormality.  Even with consideration of her subjective 
report of pain and functional limitations pursuant to 
38 C.F.R. §§ 4.40 and 4.45, the veteran has not met the 
criteria for establishing a compensable rating for her left 
ankle disability.  There is no doubt of material fact to be 
resolved in her favor.  38 U.S.C.A. § 5107(b).

C.  Right Foot Strain

The veteran injured her right foot during physical training 
in 2001 and was put on rest.  When she resumed running, her 
foot started swelling and got tight.  The veteran has stated 
that her right foot bothers her when walking for long periods 
of time, and it is constantly swollen.  

During a March 2002 VA exam, the veteran complained of pain, 
stiffness, and swelling at rest but no weakness, fatigue, or 
lack of endurance.  The examiner stated that the veteran had 
pain, weakness, and swelling on standing and walking, but she 
did not have any fatigue, redness, or lack of endurance.  
These distressing symptoms were present on and off and 
occurred monthly, lasting for days.  During flare-ups, it was 
difficult for the veteran to wear her combat boots.  The 
symptoms were alleviated by rest.  However, the patient can 
function with distress with these symptoms.  The veteran used 
a brace in March 2001, but the brace caused numbness so she 
stopped using it.  She has had neither surgery nor physical 
therapy for this condition.

The examination did not show any signs of abnormal weight-
bearing.  There were no calluses, breakdowns, unusual shoe 
wear pattern, or any other signs of abnormal weight-bearing.  
The examiner noted that the veteran did not require any 
corrective devices or shoes and that she did not have flat 
feet bilaterally.  The examiner did not find any instability, 
weakness, or tenderness present.  The examiner also noted the 
lack of skin and vascular changes, hammertoes, high arches, 
hallux valgus, and claw feet.  The veteran had normal posture 
and walked with a normal gait, and she did not have limited 
function standing or walking.  There were no arthritic 
changes or fractures.

In a July 2003 VA physical, an examiner noted that the 
veteran had a "mild callus at the base of the right big toe 
more than the left big toe."  The examiner also noted that 
the veteran walked without any devices.  Motor, sensory, and 
deep tendon reflexes were intact.  Range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination, and there was no dorsiflexion deformity, 
plantar flexion deformity, or inversion or eversion 
deformity.  There was some slight swelling in the right ankle 
but was otherwise normal.  Dorsiflexion was 15 degrees on the 
right secondary to stiffness but not further limited by pain, 
fatigue, 


weakness, or lack of endurance, and plantar flexion was 45 
degrees bilaterally.  The examiner diagnosed the veteran with 
a right foot strain with normal radiographic appearance.        

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for moderate foot injuries.  A 20 percent rating contemplates 
moderately severe impairment, and a 30 percent rating is 
assigned for severe foot injuries.  If actual loss of use of 
the foot, a 40 percent rating will be assigned.  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for a compensable initial rating 
for her right foot strain.  She reports symptoms such as 
pain, stiffness and swelling of the right foot.  Her VA 
examination reports, however, revealed no objective evidence 
of disability on examination nor demonstrable evidence of 
functional impairments such as foot signs of abnormal weight-
bearing, significant callus formation, etc.  Her motor and 
sensory examinations were negative, and there is no 
radiographic evidence of abnormality.  Even with 
consideration of her subjective complaints and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, the preponderance of the 
evidence establishes that the veteran's service connected 
right foot disability is productive of less than moderate 
impairment.  Accordingly, the claim must be denied.  Such is 
the case even when the effects of pain are considered, such 
as assuming that motion of the joint is limited to the point 
where pain begins and taking into account the effects of pain 
on use of the joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   In reaching this decision, 
the Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the veteran's 
claim, such rule is not for application in this case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  VCAA

The Board has closely reviewed the claims folder to ensure 
that the duty to assist and notify provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  In pertinent part, this law defines VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103(a) 
and 5107 (West 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from a September 2002 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran after the RO's decision that 
is the basis for this appeal.  The appellant has the right to 
content-complying notice and proper subsequent VA process, 
which she has received in this case.    

A letter in June 2003 informed the veteran what was necessary 
to substantiate her claim and of the responsibilities of both 
the claimant and VA.  Moreover, a Statement of the Case (SOC) 
issued by the RO in November 2003 contained the text of 
38 C.F.R. § 3.159, from which the fourth notification element 
was drawn by the Court.  In addition, the June 2003 letter 
stated "[p]lease submit any medical evidence showing your 
service connected disabilities have worsened."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102; Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  There is no indication that any aspect 
of the VCAA compliant language that may have been issued 
post-adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate her claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(Where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby.).  By virtue of the statements of the case she has 
been provided with information concerning the increased 
rating issues and the effective dates of her awards go back 
to the day following discharge from service.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service medical records as well as VA medical 
records.  The RO also afforded the veteran multiple VA 
examinations regarding her claims.  In its totality, the lay 
and medical evidence of record provides the necessary 
information to decide the case.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 4.2.
 
Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (Remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided.).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (The 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO.) 
VAOPGCPREC 16-92 (July 24, 1992).




ORDER

A disability of 10 percent for stress fracture, right 
inferior and superior pubic ramus, but no higher, is granted 
effective to the date of the grant of service connection. 

Entitlement to an initial compensable evaluation for stress 
fracture, left inferior pubic ramus is denied.

Entitlement to an initial compensable evaluation for left 
ankle strain is denied.

Entitlement to an initial compensable evaluation for right 
foot strain is denied.


REMAND

The veteran stated that she experienced back pain while 
performing sit-ups in 2001.   She stated that the sit-ups may 
have aggravated her scoliosis, which she also stated was 
discovered by an Army doctor.  The veteran has stated that 
she suffers from a tightness pulling at her low back 
especially when sitting for long periods of time.  In her 
Notice of Disagreement, she stated that "[t]he trauma that 
[she] went through with [sic] back [was] making it difficult 
for [her] to do daily task bending, lifting, and cleaning 
around the house."  She has also stated that she cannot 
experience a normal day without back pain, whether she is 
lying down or sitting up, and finds it difficult to get out 
of bed due to stiffness.    

An October 2001 physical therapy clinic record and a June 
2001 x-ray indicates the presence of "mild scoliosis," and 
a 2002 service medical record notes an "abnormal" spine.  
It is noted that scoliosis is part of the rating criteria for 
back disability, but current postservice medical evidence 
does not show the presence of scoliosis.  Based upon a review 
of the claims folder, a medical examination is necessary in 
order to decide the claim.  38 U.S.C.A. § 5103(a) (West 
2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO must schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of 
the back disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.  An x-ray 
should be conducted to confirm the 
presence or absence of scoliosis.  
After physically evaluating the 
veteran, the medical examiner should 
address whether or not the veteran has 
pain, pain on use, weakness, 
incoordination, or excess fatigability 
of the thoracolumbar spine.  If 
feasible the examiner should portray 
any additional functional limitation of 
the thoracolumbar spine due to these 
factors in terms of degrees of 
additional loss of motion.  If not 
feasible, this should be stated for the 
record together with the rationale.  If 
the veteran does not have pain or any 
of the other factors, that fact should 
be noted in the file.

2.  Following the completion of the 
above, the RO should readjudicate the 
issue on appeal with consideration 
given to any additional evidence 
obtained pursuant to this remand.  If 
the determinations made remain 
unfavorable, the veteran should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.   

The veteran need take no action unless otherwise notified, 
but she may submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
has remanded this case to ensure complete development and due 
process of the law.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


